DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 30 October 2019 which claims a foreign priority date, under 35 U.S.C 119(a)-(d), of 28 June 2019.  Claims 1-20 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 October 2019, 11 November 2020 and 15 July 2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 3, 8, 10, 15 and 17 are objected to because of the following informalities: claims 1, 8 and 15 recite “detecting a activation,” examiner suggests “detecting an activation.”  Claims 3, 10 and 17 should insert “and” before the last item of the list (e.g. at least one of: … and a camera).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neven (US 2012/0290401 A1) in view of DeLuca et al. (US 2013/0145304 A1).

As for independent claim 1, Neven teaches a method comprising:
receiving, at a first time, sensor data from a plurality of sensors of a computing device [(e.g. see Neven paragraph 0029) ”the device 138 may include a processor 146, a display system 148, a camera system 144, and memory 150 … Camera system 144 may include, for example, a forward facing video camera system (e.g., scene camera) to acquire external scene (real-world) images and a gaze tracking camera system to acquire eye images”].
subsequent to receiving the sensor data, detecting an activation of a service on the computing device [(e.g. see Neven paragraph 0048) ”the user may trigger an information search (e.g., Wikipedia search, Google search, etc.) to obtain general or specific background information on the identified item being tracked … via finger-operable touch pads 124, 126 on device 100”].
in response to detecting the activation of the service: parsing the sensor data to generate user behavioral data [(e.g. see Neven paragraph 0045) ”If the visual search(es) result in an identifiable item(s), then each identified item is logged as an entry into the user's gazing log 175 (process block 520). Thus, gazing log 175 may include a listing of identified items, as identified by the image recognition algorithm, seen by the user while wearing the gaze tracking device. Each identified item within gazing log 175 may be indexed with additional information, such as, whether the user looked directly at the identified item per the gaze direction information, whether the identified item merely entered the user's peripheral view per the gaze direction information, how long the user looked directly at the identified item”].
linking, using an activation model, the user behavioral data to an automated activation of the service [(e.g. see Neven paragraph 0048) ”once a latent pre-search has identified a particular item, the informational search may also be automatically triggered as a latent pre-search and the informational results also queued for quick, on-demand user retrieval … The results of these latent pre-searches can be queued (process block 550). The queued latent search results can then be quickly accessed should the user look directly at the identified item and/or upon user request (process block 555). For example, when a user looks directly at an identified item being tracked by the system, the user may trigger an information search (e.g., Wikipedia search, Google search, etc.) to obtain general or specific background information on the identified item being tracked by signaling with a particular eye gesture … The information search results can then be quickly served up to the user in the heads-up display (e.g., lens elements 110 and 112)”].
receiving, at a second time, additional sensor data from the plurality of sensors of the computing device [(e.g. see Neven paragraph 0043) ”server system 160 receives a scene image from a gaze tracking device, such as device 100 or 138. The scene image is an image of the external scene viewed by the user while wearing the gaze tracking device. In one embodiment, scene images are continuously received from a given gaze tracking device in real-time while the user is wearing the device. In a process block 510, the gaze direction information is received from the gaze tracking device. The gaze direction information may be continuously received in real-time from the gaze tracking device. A new set of gaze tracking information may be received with each scene image or the gaze direction information may otherwise be keyed (e.g., time keyed, sequence keyed, etc.) to the continuous stream of scene images received from the gaze tracking device”].
parsing the additional sensor data to generate additional user behavioral data [(e.g. see Neven paragraph 0045) ”how long the user looked directly at the identified item or how long the identified item was within the user's view, when (date & time) the user viewed the identified item, etc. In one embodiment, the indication of whether the user looked directly at an identified item is determined based upon both the gaze direction information and whether the user looked directly at the identified item for a threshold period of time to filter out glancing views”].

Neven does not specifically teach computing, using the activation model, a degree of similarity between the user behavioral data and the additional user behavioral data, and in response to determining that the degree of similarity is greater than a predetermined threshold value, automatically activating the service on the computing device.  However, in the same field of invention, DeLuca teaches:
computing, using the activation model, a degree of similarity between the user behavioral data and the additional user behavioral data, and in response to determining that the degree of similarity is greater than a predetermined threshold value, automatically activating the service on the computing device [(e.g. see DeLuca paragraphs 0020, 0025) ”Selection verification program 112 determines a location of the user's gaze at or near the time of the user selection (step 308). In the preferred embodiment, data processing system 100 keeps a running record of the location of the user's gaze. The time of the user selection can then be compared to the running record to determine the location of the user's gaze when the selection was made. A person of skill in the art will recognize that, in one embodiment, the data processing system 100 may determine the location of a user's gaze as soon as a user selection is received and compare the determined location to the selection without keeping track of times. However, the time keeping method is preferred as different systems have different processing speeds and using time stamps will allow selection verification program 112 to use times exactly matching the time of the selection as well as the location of the user's gaze at times prior to the selection. For example, selection verification program 112 might also compare the location of the user's gaze one second prior (or multiple seconds, milliseconds, etc.) to the selection as the user might look at where he wants the cursor to go and look away prior to actually selecting it. As such, the determined location of the user's gaze might comprise any location leading up to and concurrent with the user selection … selection verification program 112 determines, based on a history of confirmation responses, a time range prior to the user selection from which to compare the location of the user's gaze with the location of the user selection. In one implementation, selection verification program 112 keeps a history of confirmations from the user that a user selection was intended, and, the corresponding, most recent time the user's gaze intersected the location of the confirmed user selection. After a history of confirmations has been stored, selection verification program 112 determines a range of time from which program 112 can assume that if the location of the user's gaze intersects the location of the user selection within the determined range of time, then the user selection was intended”].
Therefore, considering the teachings of Neven and DeLuca, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add computing, using the activation model, a degree of similarity between the user behavioral data and the additional user behavioral data, and in response to determining that the degree of similarity is greater than a predetermined threshold value, automatically activating the service on the computing device, as taught by DeLuca, to the teachings of Neven because it allows the system to easily determine an intended selection by user gaze after a simple calibration which effectively filters out unintentional user input (e.g. see DeLuca paragraphs 0001, 0002, 0025).

As for dependent claim 2, Neven and DeLuca teach the method as described in claim 1 and Neven further teaches:
wherein the activation is a manual activation from a user [(e.g. see Neven paragraph 0048) ”when a user looks directly at an identified item being tracked by the system, the user may trigger an information search (e.g., Wikipedia search, Google search, etc.) to obtain general or specific background information on the identified item being tracked … via finger-operable touch pads 124, 126 on device 100”].

As for dependent claim 3, Neven and DeLuca teach the method as described in claim 1 and Neven further teaches:
wherein the plurality of sensors comprise at least one of: an accelerometer, a gyroscope, a magnetometer, a proximity sensor, a pedometer, and a camera [(e.g. see Neven paragraph 0029) ”the device 138 may include a processor 146, a display system 148, a camera system 144, and memory 150 … Camera system 144 may include, for example, a forward facing video camera system (e.g., scene camera) to acquire external scene (real-world) images and a gaze tracking camera system to acquire eye images”].

As for dependent claim 4, Neven and DeLuca teach the method as described in claim 1 and Neven further teaches:
wherein the sensor data comprises gaze information of a user and environment information both acquired by at least one camera of the computing device, wherein the service is a digital search query, and wherein linking the user behavioral data to the automated activation of the service comprises: [(e.g. see Neven paragraphs 0043, 0048) ”receives a scene image from a gaze tracking device, such as device 100 or 138. The scene image is an image of the external scene viewed by the user while wearing the gaze tracking device. In one embodiment, scene images are continuously received from a given gaze tracking device in real-time while the user is wearing the device. In a process block 510, the gaze direction information is received from the gaze tracking device. The gaze direction information may be continuously received in real-time from the gaze tracking device … a user looks directly at an identified item being tracked by the system, the user may trigger an information search (e.g., Wikipedia search, Google search, etc.”].
identifying an object in the environment that the user was looking at for a threshold period of time based on the gaze information and the environment information [(e.g. see Neven paragraphs 0044, 0045) ”executes an image recognition algorithm on the scene image to identify item(s) within the user's external scene. In one embodiment, the image recognition is executed on just the item that the user is deemed to be directly looking at as determined by the gaze direction information. In another embodiment, the image recognition algorithm is executed on multiple items in the vicinity of where the user is gazing as determined by the gaze direction information. In yet another embodiment, the image recognition algorithm is executed on all items within the captured scene image that are amenable to visual searching … the visual search(es) result in an identifiable item(s) … the indication of whether the user looked directly at an identified item is determined based upon both the gaze direction information and whether the user looked directly at the identified item for a threshold period of time to filter out glancing views”].
in response to determining that the digital search query comprises a request for information about the object that the user was looking at, generating a rule, for the activation model, that initiates an automated digital search query on the computing device for any object that the user looks at for the threshold period of time [(e.g. see Neven paragraphs 0045, 0048) ”when a user looks directly at an identified item being tracked by the system, the user may trigger an information search (e.g., Wikipedia search, Google search, etc.) to obtain general or specific background information on the identified item being tracked … via finger-operable touch pads 124, 126 on device 100 … the visual search(es) result in an identifiable item(s) … the indication of whether the user looked directly at an identified item is determined based upon both the gaze direction information and whether the user looked directly at the identified item for a threshold period of time to filter out glancing views … once a latent pre-search has identified a particular item, the informational search may also be automatically triggered as a latent pre-search and the informational results also queued for quick, on-demand user retrieval”].

As for dependent claim 5, Neven and DeLuca teach the method as described in claim 4 and Neven further teaches:
wherein the gaze information indicates that the user looked at the computing device both prior to and subsequent to looking at the object for a threshold period of time comprising: generating an additional rule, for the activation model, that initiates the automated digital search query on the computing device for any object that the user looks at for the threshold period of time both prior to and subsequent to looking at the computing device [(e.g. see Neven paragraph 0033) ”In one embodiment, device 138 is a head mounted gaze tracking device, remote device 142 is a smart phone, and server system 160 provides real-time logging and image searching of data images acquired by device 138. In this example, remote device [142] may be kept in the pocket of the user wearing device 138 and running application software for interacting with device 138 via a wireless Bluetooth link. The application software may receive scene images and gaze direction information from device 138, pre-process the data and forward the data onto server 160. Remote device 142 may transmit the data via a WiFi link or cellular network data link to server system 160. Upon receipt, server system 160 may process the data, provide response data, and even log the received data into database 170 on a per user basis. … device 138 communicated with server system 160 using remote device 142 as an intermediary”].  Examiner interprets this limitation to mean that the user is not required to look at the device in order for the search query to be initiated.

As for dependent claim 6, Neven and DeLuca teach the method as described in claim 1, but Neven does not specifically teach further comprising: receiving an acknowledgement from the user subsequent to automatically activating the service on the computing device or in response to determining that the acknowledgment comprises a negative connotation, removing the rule from the activation model.  However, DeLuca teaches:
further comprising: receiving an acknowledgement from the user subsequent to automatically activating the service on the computing device, in response to determining that the acknowledgment comprises a negative connotation, removing the rule from the activation model [(e.g. see DeLuca paragraphs 0023, 0024) ”the confirmation request is as simple as a radio button (option button) allowing the user to select an option confirming the original user selection … Subsequent to the confirmation request, selection verification program 112 determines whether a confirmation was received (decision block 316). If there is a user confirmation, selection verification program 112 proceeds with instructions corresponding to the selection (step 312). If there is not a confirmation, selection verification program 112 cancels the selection (step 318)”].
The motivation to combine is the same as that used for claim 1.
 
As for dependent claim 7, Neven and DeLuca teach the method as described in claim 1 and Neven further teaches:
wherein the sensor data and the additional sensor data are received from a plurality of computing device, wherein the plurality of computing devices comprises the computing device [(e.g. see Neven paragraphs 0020, 0028, 0029, 0031) ”In one system 136, a device 138 communicates using a communication link 140 (e.g., a wired or wireless connection) to a remote device 142 … The processor 146 may receive data from camera system 144, pre-process the data, buffer the data in memory 150, and/or transmit the data to remote device 142. The processor 146 may also receive data from the remote device 142, and configure the data for display on the display 148 … The remote device 142 may be any type of computing device or transmitter including a laptop computer, a mobile telephone, etc., that is configured to communicate with the device 138 … Many video cameras with a small form-factor, such as those used in cell phones”].

As for independent claim 8, Neven and DeLuca teach a system.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Neven and DeLuca teach the system as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 10, Neven and DeLuca teach the system as described in claim 8; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 11, Neven and DeLuca teach the system as described in claim 8; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 12, Neven and DeLuca teach the system as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 13, Neven and DeLuca teach the system as described in claim 8; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 14, Neven and DeLuca teach the system as described in claim 8; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for independent claim 15, Neven and DeLuca teach a non-transitory computer readable medium.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Neven and DeLuca teach the medium as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 17, Neven and DeLuca teach the medium as described in claim 15; further, claim 17 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 18, Neven and DeLuca teach the medium as described in claim 15; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 19, Neven and DeLuca teach the medium as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 20, Neven and DeLuca teach the medium as described in claim 15; further, claim 20 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2011/0214082 A1 issued to Osterhout et al. on 01 September 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. web searching real world objects gazed at by the user).
U.S. PGPub 2014/0361996 A1 issued to Eden et al. on 11 December 2014.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. calibrating gaze input based on user touch inputs).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174